Citation Nr: 0320706	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for status post excision of 
shotgun pellets of the left lower leg (also referred to 
herein as a "left leg disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from June 1965 to 
August 1965.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office RO in Los 
Angeles, California, which denied entitlement to service 
connection for status post excision of shotgun pellets of the 
left lower leg.


REMAND

The veteran was scheduled to appear at a hearing before the 
undersigned Veterans Law Judge sitting at the RO in Los 
Angeles, California on May 16, 2003.  However, the veteran 
did not appear.  The Board observes that 38 C.F.R. 
§ 20.704(d) states, in pertinent part, that: 

If an appellant . . . fails to appear for a 
scheduled hearing and a request for a postponement 
has not been received and granted, the case will be 
processed as though the request for a hearing has 
been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such 
failure to appear was with good cause and the cause 
for the failure to appear arose under such 
circumstances that a timely request for 
postponement could not have been submitted prior to 
the hearing date.  A motion for a new hearing date 
following a failure to appear must be in writing 
[and] filed within 15 days of the originally 
scheduled hearing date . . . .  

On June 14, 2003, the Board received a motion for a new 
hearing on behalf of the veteran dated June 5, 2003 from his 
accredited representative, Disabled American Veterans (DAV).  
The motion states that last month the veteran notified DAV 
that he was unable to attend the hearing because of 
unforeseen circumstances that put his wife in the hospital.  

While the Board did not receive this motion within 15 days of 
the originally scheduled hearing date, in affording the 
veteran the benefit of the doubt, the Board finds that the 
veteran filed a timely motion and, therefore, a new hearing 
should be scheduled.

The Board also notes that upon review of the claims file, it 
does not appear that the veteran has been provided a VA 
examination.  As it is uncontested that the veteran was 
discharged from service due to left leg disability, the 
veteran should be provided a VA examination to properly 
evaluate his claim.

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claim.  The RO should also conduct any 
additional development of this case that 
is deemed necessary.

2.  The veteran should be scheduled for a 
new Travel Board hearing at the Los 
Angeles, California RO.

3.  In the meantime, the veteran should 
be scheduled for a VA examination with 
the appropriate specialist(s) to evaluate 
his claim of entitlement to service 
connection for status post excision of 
shotgun pellets of the left lower leg.  
The examiner should review the claims 
file and undertake any and all clinical 
tests or studies deemed appropriate.  The 
examiner should determine and explain the 
nature, extent, and etiology of the 
veteran's left leg disability.  The 
examiner should also offer an opinion 
whether the veteran has a left leg 
disability, and if so, whether it is at 
least as likely as not that such 
disability was aggravated by active duty 
service.  The examiner should provide a 
complete rationale for any opinion 
expressed, based on supporting medical 
findings in the record.

4.  If the veteran's VA examination 
takes place prior to the date of the 
veteran's new hearing, and all other 
VCAA notification and development has 
been completed, the RO should take 
adjudicatory action on the veteran's 
claim.  Any decision rendered by the RO 
concerning the veteran's claim should 
take into consideration the guidance of 
VA's recent General Counsel Opinion on 
the presumption of sound condition and 
its relationship to aggravation.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  If 
the full benefit sought is granted, the 
veteran should be so advised.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued 
and the matter be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




